              Case 1:20-cv-10431-JPC Document 5 Filed 12/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                          )
In re:                                    )                    Chapter 11
                                          )
SEARS HOLDINGS CORPORATION, et al.,       )                    Case No. 18-23538 (RDD)
                                          )                    (Jointly Administered)
                  Debtors.                )
__________________________________________)
                                          )
COMMUNITY UNIT SCHOOL DISTRICT 300 )                           District Court
                                          )                    Case No. 20-cv-10431 (JPC)
                  Appellant,              )
                                          )
      v.                                  )
                                          )
SEARS HOLDINGS CORPORATION, et al.,       )
                                          )
                  Appellees.              )
__________________________________________)

                              ORDER STAYING ALL DEADLINES
                               IN THIS BANKRUPTCY APPEAL

         Upon the letter motion (the “Motion”) of Community Unit School District 300, appellant,

for an order, pursuant to, inter alia, Federal Rule of Bankruptcy Procedure 8018, (i) staying all

deadlines associated with the pending appeal while the parties attempt to resolve their disputes

through settlement discussions and/or mediation, and (ii) setting a deadline for a status report

within ninety days; and it appearing that the relief sought in the Motion is the subject of consent

of the Village of Hoffman Estates and Sears Holdings Corporation and certain of its affiliates,

appellees herein; and upon a review of the record herein; and the relief sought in the Motion being

well-founded and reasonable under the circumstances, it is hereby Ordered that:

         1.      The Motion is granted as set forth herein.

         2.      All deadlines in the captioned appeal are stayed until further Order of this Court.
              Case 1:20-cv-10431-JPC Document 5 Filed 12/23/20 Page 2 of 2




         3.                                                                                   March
                  The parties shall report by joint letter filed with the Court on or before __________,

 23 2021 on the status of negotiations and/or mediation upon which this Court shall direct further
___,
                         If the parties believe a settlement conference before Judge Cott or participation in the District's
relief in this matter. mediation program would be helpful, the parties shall file a joint letter seeking such a referral.

Dated: New York, New York
                 23 2020
       December ___,                                  _______________________________________
                                                      HONORABLE JOHN P. CRONAN
                                                      UNITED STATES DISTRICT COURT


NO OBJECTION:

SEARS HOLDINGS CORPORATION, et al.
By:  Weil Gotshal & Manges LLP, Its counsel
     767 Fifth Avenue
     New York, New York 10153
     Tel: (212) 310-8000

By:      /s/ Jared R. Friedmann


VILLAGE OF HOFFMAN ESTATES
By:  Vedder Price, Its counsel
     1633 Broadway, 31st Floor
     New York, New York 10019
     Tel: (212) 407-7700

By:      /s/ Michael L. Schein




219959931v1
